                     IN THE UNITED STATES DISTRICT COURT                             02/12/2019

                    FOR THE WESTERN DISTRICT OF VIRGINIA
                                     LYNCHBURG DIVISION



 UNITED STATES OF AMERICA                           CASE NO. 6:05-cr-00014


                      v.                            MEMORANDUM OPINION


 ARTHUR DEWAYNE DAVIS,                              JUDGE NORMAN K. MOON
                                   Defendant.


       Defendant Arthur Dewayne Davis (“Defendant”) has filed a motion for reduction of

sentence pursuant to the First Step Act of 2018. (Dkt. 54). The motion has been fully briefed

and is ripe for review. For the following reasons, the Court will grant Defendant’s motion.

       Defendant was indicted on April 21, 2005, and charged with a single count of distribution

of fifty grams or more of cocaine base in violation of 21 U.S. C. §§ 841(a)(1) and 841(b)(1)(A).

(Dkt. 3). At the time of sentencing a violation of § 841(b)(1)(A) carried a mandatory minimum

sentence of ten years and a maximum of life imprisonment. (Dkt. 58). The United States

motioned for an upward departure pursuant to 21 U.S.C. § 851(a)(1) based on Defendant’s prior

felony drug conviction. (Dkt. 31). Pursuant to § 851(a)(1), Defendant’s penalty range was a

mandatory minimum of 20 years imprisonment and a maximum of life imprisonment. Defendant

entered into a written plea agreement with the United States on January 3, 2006, and pled guilty

the same day. (Dkts. 32–34). Defendant was sentenced to the mandatory minimum of 240

months imprisonment and 10 years of supervised release. (Dkt. 46). Defendant later filed a

motion to reduce his sentence pursuant to Amendments 706 and 750, but they were denied due to

the applicable enhanced statutory minimum. (Dkts. 50–53). Defendant then filed this motion

pursuant to the newly enacted First Step Act. (Dkt. 54).

                                                1
       Section 404 of the First Step Act of 2018 permits “a court that imposed a sentence for a

covered offense” to “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act

of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the time the covered offense was

committed.” Pub. L. No. 115-015, § 404, 132 Stat. 015, 015 (2018). A “covered offense” is

defined as “a violation of a Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat.

2372), that was committed before August 3, 2010.” Id.

       Modifications of sentences under the First Step Act are governed by 18 U.S.C. §

3582(c)(1)(B), which states: “The court may modify an imposed term of imprisonment to the

extent otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.” In determining if modification is appropriate, the Court will first address whether a

reduction is consistent with the First Step Act, and will then “consider whether the authorized

reduction is warranted, either in whole or in part, according to the facts set forth in § 3553(a).”

Dillon v. United States, 560 U.S. 817, 826 (2010) 1

       The parties agree that Defendant’s offense of conviction is a “covered offense” as defined

by the First Step Act. The offense was committed before August 3, 2010 and the applicable

penalties were modified by section 2 of the Fair Sentencing Act, which “reduced the statutory

penalties for cocaine based offenses” in order to “alleviate the severe sentencing disparity

1
        Although subsection 3582(c)(1)(B) does not reference 3553(a) as do other 3582(c)
subsections, that alone does not bar consideration of other factors. While the Dillon Court
analyzed the procedures under § 3582(c)(2), the language quoted is reflected in § 3582(c)(1)(B).
Additionally, this approach is mirrored by the Fourth Circuit’s analysis under Rule 35(b), which
allows the Court to “consider other sentencing factors . . . when deciding the extent of a
reduction.” United States v. Davis, 679 F.3d 190, 195 (4th Cir. 2012); see also United States
Sentencing Commission, Office of Education and Sentencing Practice, FIRST STEP Act,
https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-special_FIRST-STEP-
Act.pdf (last visited Feb. 11, 2019). (“[T]he courts should consider the guidelines and policy
statements, along with the other 3553(a) factors, during the resentencing.”).
                                                2
between crack and powder cocaine.” United States v. Peters, 843 F.3d 572, 575 (4th Cir. 2016).

As relevant in this case, section 2 of the Fair Sentencing Act increased the drug quantities

necessary to trigger mandatory minimum sentences under 21 U.S.C. § 841(b)(1). Pub. L. No.

111–220, 124 Stat. 2372 (2010). Specifically, the threshold requirement to trigger the mandatory

minimum sentence of ten years under 21 U.S.C. § 841(b)(1)(A) was increased from fifty grams

to 280 grams. Id.

       At the time of Defendant’s sentencing, pursuant to the § 851 enhancement, the applicable

sentencing range was 240 months to life imprisonment. Under the First Step Act, the statutory

range for Defendant’s offense, taking into account the § 851 Information, is 120 months to life

imprisonment with at least 8 years of supervised release. See 21 U.S.C. § 841(b)(1)(B).

       The Court has been advised that Defendant has served approximately 164 months of his

sentence.   The parties agree that a reduction of Defendant’s sentence to 120 months

imprisonment, but not less than time served, to be followed by 8 years of supervised release, is

appropriate in this case. After a review of the record and consideration of the factors set forth in

§ 3553(a), the Court determines that this is an appropriate modification. All other terms of the

original sentence will remain the same.

       The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to Defendant, all counsel of record, the United States Probation Office, and the United

States Marshals Service, for delivery to the Bureau of Prisons.

       Entered this ____
                     12th day of February 2019.




                                                  3
